Citation Nr: 0306799	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  97-18 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for status post thoracic spine injury with mechanical low 
back pain.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from December 1980 to June 
1992.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which, in pertinent part, granted 
service connection for status post thoracic spine injury, 
with mechanical low back pain, and assigned a 10 percent 
initial evaluation for that disability, effective November 
15, 1995.  The veteran timely disagreed with that evaluation 
in a statement submitted in October 1996, and the RO issued a 
statement of the case (SOC) in March 1997.  A timely 
substantive appeal was submitted in May 1997.  Subsequently, 
by a rating decision issued in December 1998, the evaluation 
of the veteran's service-connected back disability was 
increased to 20 percent, effective November 15, 1995.  As a 
20 percent initial evaluation is not the maximum schedular 
evaluation available, the claim remains in controversy.  See 
AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

During the pendency of this appeal, the veteran submitted 
several claims of entitlement to service connection and to 
increased evaluations.  A claim of entitlement to service 
connection for hypothyroidism was denied by a rating decision 
issued in October 2001.  By a rating decision issued in April 
2001, the veteran was awarded a 70 percent evaluation for 
PTSD, effective in November 1995.  Entitlement to a total 
disability evaluation due to individual unemployability was 
granted effective in September 1996.  Entitlement to special 
monthly compensation based on the needed for regular aid and 
attendance of another person was denied by an April 2000 
rating decision.  Entitlement to an increased (compensable) 
evaluation for hammertoes was denied, but a temporary total 
evaluation following surgical correction of hammertoes was 
granted.  The veteran has not disagreed with or appealed 
these or other determinations issued during the pendency of 
this appeal.  No claim other than the claim listed on the 
title page of this decision is before the Board on appeal.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate her claims, and all 
evidence necessary for an equitable disposition of the claim 
addressed in this decision has been obtained.

2.  The veteran's service-connected status post thoracic 
spine injury with mechanical low back pain has been 
manifested by mild to moderate limitation of motion of the 
thoracic and lumbar spines, measured together, on objective 
examinations, by muscle tenderness in the lumbar spine and/or 
thoracic spine on some examinations, by subjective complaints 
of increased back pain on use, and by objective findings of 
pain on motion, but has not been manifested by severe 
limitation of motion, muscle spasms, abnormal gait, or by 
neurologic abnormality; radiologic examinations of the 
thoracic and lumbar spine disclose no abnormality other than 
mild curvature of the thoracic spine; that curvature is not 
severe enough to warrant assignment of a diagnosis of 
scoliosis. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected status post thoracic spine injury with 
mechanical low back pain are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.14, 
4.45, 4.59, 4.130, Diagnostic Codes 5291-5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 1996, the veteran sought service connection for a 
back disorder.  By a rating decision issued in August 1996, 
service connection was granted for a back disorder 
characterized as status post thoracic spine injury, with 
mechanical low back pain.  That disorder was initially 
evaluated as 10 percent disabling under Diagnostic Codes 5295 
and 5299.  After the veteran disagreed with that initial 
evaluation, and submitted a timely substantive appeal, the 
initial evaluation was increased to 20 percent under 
Diagnostic Code 5292.  The veteran continues to contend that 
she is entitled to a higher initial evaluation. 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The veteran's service-connected disability is rated under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5292.  Slight limitation 
of motion of the lumbar spine warrants a 10 percent 
evaluation.  Moderate limitation of motion is assigned a 20 
percent rating.  Severe limitation of motion of the lumbar 
spine warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
DC 5292.

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  The 
lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

The evaluation at issue in this case follows the original 
grant of service connection for the evaluated disability, and 
thus, the evidence to be considered is not limited to the 
evidence reflecting the current severity of the disorder.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Rather, in 
cases where a veteran has disagreed with an assigned initial 
disability evaluation, it is possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period, or 
"staged" ratings.  However, in this case, the veteran's 
complaints of pain have varied little during the period to be 
evaluated.  The Board finds that it is more favorable to the 
veteran to evaluate the disability for the entire period as 
reflected at the time of the most severe symptomatology.

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45.  An 
evaluation may be based on either actual limitation of motion 
or the functional equivalent of limitation of motion due to 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).

The applicable regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14, do not prohibit consideration 
of higher ratings based on functional limitations.  Id.  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative of or overlapping with 
the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
removes the requirement that a veteran present a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date, and 
thus applies to the claim before the Board on appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C.A. § 5107, was intended to have retroactive effect).  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

VA must notify the veteran of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The veteran was advised of the criteria for each of the 
higher schedular evaluations available for her service-
connected back disability under 38 C.F.R. § 4.71a, DCs 5289, 
5292, 5293, and 5295, by a statement of the case (SOC) 
prepared by the RO in February 1997 and issued in March 1997.  
A supplemental SOC (SSOC) issued in July 1997 reviewed and 
summarized the evidence of record and explained what evidence 
was missing to support a higher evaluation.  Additional SSOCs 
advising the veteran of the status of her claim were issued 
in December 1998 and in April 2002.  

By a letter issued in January 2003, the Board specifically 
advised the veteran of the enactment of the VCAA.  The Board 
provided the veteran with a copy of the statutory provisions 
of the VCAA and of the amended regulations implementing the 
VCAA.  The letter advised the veteran of types of evidence 
she might submit other than medical records to establish the 
severity of her back disability.  The Board specifically 
advised the veteran of VA's responsibility to assist her in 
obtaining evidence and her responsibility to identify 
evidence which might support her claim.  The Board's January 
2003 letter also repeated information previously provided 
advising the veteran of evidence needed to substantiate 
entitlement to an evaluation in excess of 20 percent for 
service-connected status post thoracic spine injury with 
mechanical low back pain.  In particular, the Board's letter 
reviewed the criteria for an increased evaluation under 
either DC 5292 or under DC 5295.  

The veteran was afforded several VA examinations relevant to 
the severity of the disability at issue.  The evidence 
identified by the veteran has been obtained.  The veteran has 
been notified of the evidence required to substantiate her 
claims.  The duties to inform the veteran of the evidence 
necessary to substantiate her claims, to notify her regarding 
her responsibility and VA's responsibility for obtaining such 
evidence, and the duty to assist her in developing the facts 
of the claim, including as specified in the VCAA, have been 
met in this case.



Factual background

On VA examination conducted in April 1996, the veteran 
reported that a shipping crate slipped and crushed her while 
she was loading a plane in service.  She sustained broken 
ribs.  Since that time, she had back pain.  She described 
constant upper back pain and intermittent low back pain.  She 
denied radicular symptoms.  

On palpation, there was focal tenderness in the midline of 
her back through the mid-thoracic to lower thoracic region.  
There was no palpable deformity.  Palpation of the lumbar 
area disclosed no tenderness.  There was some tenderness in 
the low back with extension; there was pain in the thoracic 
spine as well. The veteran was able to rise on her toes and 
walk on her heels.  No neurologic abnormalities were noted.  
The examiner concluded that the lack of radicular symptoms 
and a negative examination suggested a diagnosis of 
mechanical low back pain.  There were no abnormalities of the 
lumbar spine on radiologic examination.

VA and private clinical records dated from September 1993 
through March 1996 are devoid of evidence relevant to the 
veteran's complaints of back pain.  September 1996 VA records 
reflect that the veteran was treated for back strain.  The 
physician requested that the veteran be excused from work 
until her back pain improved.

On VA examination conducted in March 1997, Waddell's sign was 
4/4.  There was no tenderness of the spinous processes in the 
thoracic or lumbar spine.  There was tenderness in the 
adjacent paraspinal muscles above the thoracic spine, but not 
in the lumbar spine.  Range of motion of the lumbar spine was 
to 90 degrees of forward flexion, 30 degrees of extension, 
and 30 degrees of side bending bilaterally.  Sensation and 
reflexes were intact throughout both lower extremities.  The 
examiner commented that radiologic examination of the 
thoracic spine disclosed no abnormality except for very mild 
curvature which was under 10 degrees and therefore was not 
considered scoliosis.  The diagnosis was thoracic and lumbar 
spine myofascial pain.  The examiner stated he could not 
provide an opinion as to whether pain limited functional 
ability further during flare ups.

In a written statement submitted in May 1997, the veteran 
stated that she had been told at the Madison, Wisconsin VA 
Medical Center that she had sclerosis and curvature of the 
spine as the result of a crush injury in service.  She stated 
that the injury was detected on radiologic examination.

At a personal hearing conducted in June 1997, the veteran 
testified that her back pain was essentially constant or 
daily.  She testified that sometimes her back was stiff and 
uncomfortable.  That feeling sometimes lasted all day unless 
she sought relief through medication or by her husband 
"cracking" her back.  She testified that she had been 
working for a window company, but had to stop because of 
severe back pain.  She testified that she had missed about 2-
1/2 months of work in the year and one-half that she worked 
there.  She testified that she now had to be very careful 
when working around her home.  She was unable to lift or do 
housework.  She had received physical therapy treatments from 
VA and continued to perform prescribed exercises at home.  
The veteran's husband also testified as to the veteran's 
complaints of back pain and his attempts to help her relieve 
those complaints such as by massaging her back.

On VA examination conducted in September 1998, the veteran 
reported having used a Stairmaster and other physical therapy 
regimens to decrease her low back pain.  The veteran 
complained of pain in the midthoracic area in the 
interscapular region.  She denied radiation of pain or 
paresthesias.  She reported stiffness but not weakness, 
fatigability, or lack of endurance.  She avoided activities 
that had caused low back pain in the past, including bending, 
twisting, or lifting more than 20 pounds.  She reported that 
working at her current employment, which involved loading 
cardboard into machines, had increased her thoracic spine 
pain.  

She ambulated with a narrow-based and steady gait.  There 
were no paresthesias or muscle spasm.  Pinprick and dull 
discrimination were intact in all truncal and abdominal 
dermatomes.  The lumbar spine was tender over the spinous 
process at L5-S1.  Flexion forward was to 70 degrees, 
extension was to 10 degrees.  Extension beyond 10 degrees 
produced lumbosacral pain.  Side to side bending was to 10 
degrees and caused minimal irritation.  The examiner stated 
that thoracic spine films showed a convex right-sided curve 
from T5-T9 which measured seven degrees.  The assigned 
diagnosis was mechanical thoracic back pain and mechanical 
low back pain without radiographic abnormalities.  

March 1999 VA outpatient notes reflects that the veteran 
sought treatment for back pain after sustaining an injury 
when walking on uneven pavement.  The veteran was able to 
move from a seated position in a chair to a position on the 
examination table without assistance, but was somewhat stiff 
getting up.  Motor strength was full and symmetric.  She was 
able to flex forward at the waist and bring her fingers to 
within thirteen inches of the floor.  She moved slowly in 
flexion and when returning to a standing position, as if 
being careful not to exacerbate pain.  Limitation of 
extension to five degrees was noted.  Mild lumbar strain was 
the assigned diagnosis.

At the time of a hearing conducted in August 1999, the 
veteran testified that she had back problems approximately 
one to three months out of every year on average.  She stated 
that the medication she had to take for back pain made her 
sleepy.  Operation of machinery while taking the medication 
was contraindicated.  She testified that she had back 
stiffness if she were to sit for a long period of time and 
that she had tried different mattresses with no change in her 
back pain.  

Outpatient treatment records dated in November 1999 reflect 
that the veteran reported relief of back pain with a new type 
of mattress.  Her gait was unremarkable.  Low back range of 
motion was full except in right or left bending, which was 
mildly limited by pain.  There was no tenderness to 
percussion or palpation.  Mild truncal asymmetry was noted on 
forward flexion, suggesting mild scoliosis.  The assigned 
diagnosis was middle back pain, probably mechanical, with a 
significant somatoform component.  

VA outpatient treatment records dated in October 2000 reflect 
that the veteran sought treatment for an exacerbation of back 
pain following cleaning a floor.

Analysis

At each of the three VA examinations when range of motion of 
the back was specifically measured, the veteran retained the 
ability to move in all normal planes of back motion.  Her 
forward flexion varied from 70 degrees to 90 degrees, 
described as full range of flexion.  

The Board notes that the RO decision here on appeal treated 
the veteran's thoracic spine injury with mechanical low back 
pain as one disability under DC 5292, since the thoracic 
injury is not manifested by any abnormality except a slight 
curve, too mild for assignment of a diagnosis of scoliosis.  
The lumbar disability is likewise manifested by pain, but 
there is also some measurable limitation of motion.  

The Board notes that the rating schedule provides separate 
ratings for different areas of the spine.  The Board further 
notes that there are separate diagnostic codes for evaluation 
of limitation of motion of the thoracic and lumbar spine 
regions.  However, in this case, the examiners did not 
separate out limitation of motion of the thoracic spine from 
limitation of motion of the lumbar spine.  Because the VA 
examiners did not assign a specific limitation of motion for 
the thoracic spine alone, there is no evidence that the 
veteran had limitation of motion of the thoracic spine which 
may be separately evaluated under DC 5291.

The veteran retains motion of flexion to 70 degrees and 
extension to 10 degrees.  Even with consideration of the 
extent to which this retained motion is affected by pain, the 
veteran's lumbar spine limitation is no more than a mild 
limitation.  A 10 percent evaluation, but no higher 
evaluation, would be warranted under DC 5292 for the lumbar 
limitation, if the thoracic spine and lumbar spine 
disabilities were considered separately under different 
diagnostic codes.  As noted above, because even severe loss 
of motion of the thoracic spine warrants no more than a 10 
percent evaluation, a determination that the veteran had mild 
limitation of motion of the lumbar spine, with consideration 
of pain, and mild, moderate, or severe limitation of motion 
of the thoracic spine, with consideration of pain, would not 
be more favorable to the veteran than the 20 percent initial 
evaluation currently assigned under DC 5292.  A 10 percent 
evaluation under DC 5291 together with a 10 percent 
evaluation under DC 5292 results in a combined evaluation of 
19 percent under 38 C.F.R. § 4.25, which is, in fact, less 
favorable than the assigned 20 percent evaluation for 
moderate disability under DC 5292.  

Moreover, DC 5292, which provides criteria for evaluation of 
loss of range of motion of the lumbar spine, allows a maximum 
schedular evaluation of 40 percent.  In contrast, the 
criteria governing evaluation of loss of motion of the 
thoracic spine, DC 5291, allows a maximum schedular 
evaluation of 10 percent, even for severe limitation of 
motion of the thoracic (dorsal) spine.  Thus, the Board 
agrees with the RO that it is more favorable to the veteran 
to combine all loss of motion of the spine and evaluate it 
under DC 5292 using the criteria for loss of motion of the 
lumbar spine.  Compare DC 5291 with DC 5292.  

In addition to considering the loss of motion of the back, 
when, as in this case, a disability is evaluated on the basis 
of loss of range of motion, VA must consider the extent to 
which retained motion is painful in evaluating the 
disability.  38 C.F.R. §§ 4.40, 4.45.  In this case, even 
with consideration of the extent to which retained motion of 
the back was painful on examination, the veteran's limitation 
of motion of the thoracic and lumbar spines, measured 
together, is no more than moderate, so as to warrant a 20 
percent evaluation, but no higher evaluation, under DC 5292.  

The Board has considered whether an initial evaluation in 
excess of 20 percent could be assigned under an alternative 
appropriate diagnostic code.  Establishing a 20 percent 
evaluation for lumbosacral strain under DC 5295, equal to the 
evaluation currently assigned based on loss of motion under 
DC 5292, would require evidence of muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral in 
a standing position.  38 C.F.R. § 4.71a, DC 5295.  

In this case, the evidence establishes that the veteran 
retains lateral spine motion to both sides.  An evaluation in 
excess of 20 percent under DC 5295 requires evidence of 
osteoarthritic changes or narrowing or irregularity of joint 
spaces.  In this case, radiologic examinations of the spine 
disclosed no abnormalities.  Thus, the criteria for an 
evaluation in excess of 20 percent are not met under DC 5295.

The Board notes that DC 5295 contemplates pain and includes 
arthritis, so that an increased evaluation in excess of 20 
percent based on consideration of pain under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 and a separate evaluation for pain 
would not be applicable.  See VAOPGCPREC 9-98; VAOPGCPREC 23-
97.  DC 5003 is not applicable to warrant an increased 
initial evaluation in excess of 20 percent in this case, 
since there is no evidence of arthritis.  There is no 
evidence of ankylosis, fracture of a lumbar vertebra, or 
intervertebral disc disease, so as to warrant application of 
DCs 5285, 5289, or 5293.  The Board is unable to find any 
other diagnostic code which might be applicable to warrant an 
increased initial evaluation in excess of 20 percent.  

The evidence is not in equipoise to warrant an initial 
evaluation in excess of 20 percent for status post thoracic 
spine injury with mechanical low back pain.  In particular, 
there is no evidence of pathology which would support an 
evaluation in excess of 20 percent.  Thus, the provisions of 
38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt in the veteran's favor are not applicable.  

Extraschedular consideration

The regulatory provisions at 38 C.F.R. § 3.321(b)(1) provide 
that, to accord justice in an exceptional case, such as where 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards, the claim may be referred for assignment of an 
extraschedular evaluation.  The RO concluded that the 
veteran's back pain disability does not present such an 
exceptional disability picture, and the Board agrees.  The 
veteran has required occasional treatment, on an outpatient 
basis, for this disability during the pendency of this 
appeal.  The evidence reflects that, on at least one 
occasion, the veteran provided medical evidence to her 
employer that she could not work until her back pain 
improved.  Nevertheless, the evidence reflects that the 
veteran continued to be able to obtain employment, despite 
her back disability.  

The evidence also reflects that the veteran has service-
connected disabilities other than service-connected back 
disability which interfere with her employability, and the 
veteran has been awarded benefits recognizing the severity of 
those disabilities.  The Board finds no evidence of any other 
disability factor which would render impracticable the use of 
the schedular criteria for evaluation of the veteran's 
thoracic and lumbar pain in this case.  The Board does not 
find the veteran's disability picture to be unusual or 
exceptional in nature as to warrant remand to the RO for 
referral to the Director, VA Compensation and Pension 
Service, for consideration of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1).


ORDER

The appeal for an initial evaluation in excess of 20 percent 
for status post thoracic spine injury with mechanical low 
back pain is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

